PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/968,196
Filing Date: 1 May 2018
Appellant(s): JOHNSON et al.



__________________
William J. Barber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 7-9, 11 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396 and further in view of Boosey US 2575905.
Claims 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Janetz US 3457869 in view of Kodama JP 57198396 and further in view of Waulingman US 4909707.
(2) Response to Argument
Appellant submits two arguments: 1) that the secondary reference’s (Kodama) restrictor 19 is not “configured to implement any wear ring functionality” (Brief, pg. 16 ln. 14-15); and 2) the secondary reference’s restrictor 19 “is not a separate removable integrated wear ring impeller skirt for arranging between a double suction impeller and a pump casing” (Brief, pg 16 ln. 17-19).
Regarding the 1st argument, the Office repeats the argument made in the final office action dated 7/16/2021


Additionally, Applicant fails to claim any particular structure associated with this function, other than the structure that can be implied by “ring”.  The Office submits that Kodama’s ring 19 meets the implied structure and the function.

Regarding the 2nd argument, the Office identifies two issues, first, whether the wear ring (Kodama, 19) is removable; and second, whether the wear ring is located between the impeller and the pump casing.  
For the first issue the Office again repeats the argument made in the final office action dated 7/16/2021
Applicant submits that Kodama’s ring 19 is not “coupled detachably to its impeller 14”. Applicant fails to consider the bolt 22 fastening the ring 19 to the impeller 14. Thus this argument is not persuasive.

To state the obvious, bolts are designed to be able to couple components together by rotating the bolt and engaging its threads with a component’s matching threads.  And the components can be decoupled, if needed, by reversing the rotation of the bolt.  Thus, Kodama’s wear ring 19 is “coupled detachably to its impeller”.
For the second issue, the location of the wear ring was established by directing Appellants attention to Janetz’s and Kodama’s Fig. 2.  The previous final rejection dated 3/15/2021 included an annotated drawing of the two Fig. 2 (reproduced below).


    PNG
    media_image2.png
    718
    578
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    365
    305
    media_image3.png
    Greyscale

One last note, the Appellant seems to emphasize that “wear ring” is a term of art known by a skilled artisan and that additional meaning, beyond its plain meaning, should implicitly be incorporated into the claim.  The Office disagrees.  A wear ring is 
Should Appellant elect to submit a Reply Brief and should the Reply Brief contain any new argument(s), the Office requests that the new argument(s) be considered untimely.  See 37 C.F.R. §41.41(b)(2).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        Conferees:

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.